UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 Commission file number 000-25917 UNITED BANCORPORATION OF ALABAMA, INC. (Exact name of registrant as specified in its charter) Delaware 63-0833573 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 200 East Nashville Avenue, Atmore, Alabama (Address of principal executive offices) (Zip Code) (251) 446-6000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such report(s), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of regulation S-T (Sec. 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of "large accelerated filer," "accelerated filer," and "smaller reporting company"in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Companyx Indicate by check mark whether the registrant is a shell company (as define in Rule 12b-2 of the Exchange Act).Yes oNo x Indicate the number of shares outstanding of each of the issuer's classes of common stock as of November 12, 2010. Class A Common Stock 2,302,370 Shares Class B Common Stock-0-Shares UNITED BANCORPORATION OF ALABAMA, INC. FORM 10-Q For the Quarter Ended September 30, 2010 INDEX PART I - FINANCIAL INFORMATION PAGE Item 1. Financial Statements Consolidated Balance Sheets 3 Consolidated Statements of Operations and Comprehensive Income (Loss) 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 23 Item 4T. Controls and Procedures 35 PART II - OTHER INFORMATION Item 1A. Risk Factors 36 Item 6. Exhibits 37 2 Index PART IFINANCIAL INFORMATION United Bancorporation of Alabama, Inc. and Subsidiary Consolidated Balance Sheets Item 1.Financial Statements September30, December31, (Unaudited) Assets Cash and due from banks $ $ Interest bearing deposits in banks Cash and cash equivalents Securities available for sale (amortized cost of $68,435,428and $67,627,174 respectively) Securities held to maturity (market values of$17,771,199and $15,715,993 respectively) Loans Less: Allowance for loan losses Net loans Premises and equipment, net Interest receivable Intangible assets - Other assets Total assets Liabilities and Stockholders' Equity Deposits: Non-interest bearing Interest bearing Total deposits Advances from Federal Home Loan Bank of Atlanta Treasury, tax, and loan account Interest payable Accrued expenses and other liabilities Note payable to Trust Total liabilities Stockholders' equity Preferred stock of $.01 par value.Authorized 250,000 shares; 10,300 shares, net of discount Class A common stock, $0.01 par value. Authorized 5,000,000 shares; issued and outstanding,2,389,127 and2,388,992 shares,respectively Class B common stock, $0.01 par value. Authorized 250,000 shares; no shares issued or outstanding - - Additional paid in capital Accumulated other comprehensive income net of tax Retained earnings Less:86,757 and 131,678 treasury shares, at cost, respectively Total stockholders' equity Total liabilities and stockholders' equity $ $ See Notes to Consolidated Financial Statements 3 Index United Bancorporation of Alabama, Inc. And Subsidiary Consolidated Statements of Operations and Comprehensive Income (Loss) (Unaudited) Three Months Ended Nine Months Ended September30, September30, Interest income: Interest and fees on loans $ Interest on investment securities available for sale: Taxable Nontaxable Total investment income Other interest income Total interest income Interest expense: Interest on deposits Interest on other borrowed funds Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Service charge on deposits Investment securities gains, net Mortgage loan and related fees Other ) Total noninterest income Noninterest expense: Salaries and benefits Net occupancy expense Other Total noninterest expense Losses before income tax benefits ) Income tax benefits ) Net losses ) Preferred stock dividends Accretion on preferred stock discount Net losses available to common shareholders $ ) $ ) $ ) $ ) Basic losses per share $ ) $ ) $ ) $ ) Diluted losses per share $ ) $ ) $ ) $ ) Basic weighted average shares outstanding Diluted weighted average shares outstanding Cash dividend per share $
